Citation Nr: 0429894	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  99-10 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for right hip disorder, 
to include degenerative arthritis, as secondary to service-
connected residuals of right ankle fracture, status post-
fusion, and right knee disorder.

2.  Entitlement to service connection for low back disorder 
as secondary to service-connected residuals of a right ankle 
fracture, status post-fusion, and right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1955 to December 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's case file is transferred 
temporarily to the Pittsburgh, Pennsylvania, RO to assist the 
New York RO with addressing aged appeals.

A transcript of the May 1999 RO hearing is associated with 
the case file.


FINDINGS OF FACT

1.  The veteran is service connected for residuals of a right 
ankle fracture, status post-fusion, and for degenerative 
joint disease of the right knee, as secondary to the 
residuals of a right ankle fracture, status post-fusion.

2.  The veteran has been diagnosed with disorders of spinal 
stenosis and degenerative arthritis of the right hip.  On 
recent examination, X-rays were said to be normal.

3.  The evidence of record does not show the veteran's back 
disorder or right hip disorder, to include degenerative 
arthritis, to be causally connected to the service connected 
residuals of a right ankle fracture, status post-fusion, and 
degenerative  joint disease of the right knee. 


CONCLUSIONS OF LAW

1.  The veteran's disorder of the right hip is not 
proximately due to, the result of, or aggravated by his 
service-connected service connected residuals of a right 
ankle fracture, status post-fusion, and degenerative joint 
disease of the right knee.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2004); Allen v. Brown, 
7 Vet. App. 439 (1995).

2.  The veteran's low back disorder is not proximately due 
to, the result of, or aggravated by his service-connected 
service connected residuals of a right ankle fracture, status 
post-fusion, and degenerative joint disease of the right 
knee.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2004); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in September 1995.  The 
VCAA redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, in a letter of October 1995, the RO 
informed the veteran that he needed to submit evidence which 
showed a relationship between his service-connected disorders 
and his claimed back and right hip disorders.  Third, in a 
letter dated in April 2004 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran of all of the evidence received by the 
RO since he filed his claim, and that the RO would obtain any 
private treatment records he identified as related to this 
claim, provided he completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.  The letter also informed the veteran in the 
second paragraph to send any evidence to the address in the 
letterhead, which the Board construes as reasonably informing 
him to submit any evidence in his possession.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Pelegrini v. Principi, 18 Vet. App. at 
120-21; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that, as a result of the November 1996 rating 
decision, the letter erroneously informed the veteran that he 
needed to submit new and material evidence to "reopen" his 
claim.  The Board finds that the evidence of record shows 
that neither the veteran nor his representative was misled by 
this error, as it is quite apparent that the June 1997 rating 
decision adjudicated the veteran's claim de novo on the 
merits.  This is further reflected in the transcript of the 
June 1999 RO hearing, as the issue was stated solely as one 
of service connection and not new and material evidence.
The Board also finds that any procedural deficiency as 
concerns the timing of the VCAA notice is harmless and has 
not prejudiced the veteran in the pursuit of his claim.  As 
noted, the veteran's case has been under continued 
development.  The June 2004 supplemental statement of the 
case (SSOC) also contained the full VCAA provisions.  
Further, in a statement of July 2004 in response to the SSOC, 
the veteran informed the RO that he had stated his case 
completely, and that he waived the 60-day period for 
submitting additional evidence.  Thus, the Board has clear 
evidence as to how the veteran would respond to a proper 
notice, albeit after the initial adjudication.  See Valiao v. 
Principi, 17 Vet. App. 229, 231-32 (2003); Huston v. 
Principi, 17 Vet. App. 195, 203 (2003) ("it is not for the 
Secretary or this Court to predict what evidentiary 
development may or may not result from such notice").  
Accordingly, in light of VCAA notice having been provided, 
and the fact that the veteran has demonstrated by his 
actions, including those after receipt of VCAA notice, that 
he has stated his case completely and that there is no 
missing evidence to be obtained, the Board finds that 
issuance of VCAA notice after the adverse adjudication was in 
fact harmless, and that the veteran has not been prejudiced 
in the pursuit of his claims.  Pelegrini, 18 Vet. App. at 
121-22; see also Conway v. Principi, 353 F.3d 1369, 1373-74 
(Fed. Cir. 2004).

As concerns the duty to assist, the RO obtained all of the 
veteran's VA treatment records and arranged for appropriate 
examinations.   As noted above, the veteran has stated that 
he has submitted his complete case; there is no further 
evidence to be obtained or a request for assistance which has 
not been acted on.  All records obtained or generated have 
been associated with the claim file.  The Board finds that 
the RO has complied with the duty to assist.  38 C.F.R. 
§ 3.159(c) (2004).

Historically, the veteran sustained a fracture of his right 
ankle during active service.  A March 1957 rating decision 
granted service connection for the residuals of that 
fracture.  A January 1995 rating decision granted service 
connection for the veteran's right knee as secondary to his 
service-connected right ankle fracture residuals.  In 
September 1995, the veteran claimed that instability of his 
right ankle and right knee had caused pain and loss of range 
of motion in his right hip and lower back.  A November 1996 
rating decision denied the claim.

In a statement dated in March 1997, the veteran related that 
he desired to "reapply" for benefits for his right hip and 
back as secondary to his service-connected ankle disorder.  
In the next to the last sentence, the veteran also requested 
that the RO "please reevaluate your decision and advise."  
Although the RO apparently did not deem the March 1997 
statement a notice of disagreement, as set forth above, the 
June 1997 rating decision made no mention of new and material 
evidence.  Thus, the Board deems that adjudication to have 
been on the merits, and that is the basis on which the Board 
is deciding the veteran's appeal.

Factual background.

In his March 1997 statement, the veteran related that he 
believed that his inability to bear weight on his right side 
and the shifting of his weight to the left side of his body 
had caused problems with his back and right hip.

The May 1997 VA examination report reflects that the examiner 
observed the veteran to ambulate with a slight antalgic gait 
on the right.  The examiner rendered a diagnosis of spinal 
stenosis and degenerative arthritis of the right hip.  The 
examiner opined that it did not appear that the veteran's 
service-connected ankle injury is the approximate cause of 
his right hip and back disability.
 
At the June 1999 RO hearing, the veteran related that no 
medical provider had told him that his hip and back disorders 
are related to his service-connected ankle disorder, and that 
he was experiencing symptoms of his back and hip even prior 
to the ankle fusion.  The veteran also related that he did 
not deem the May 1997 examination as fair but, when asked 
why, he responded by describing the symptoms of his back and 
hip disorders.  The veteran also related that he would seek 
statements from his VA care providers on a relationship 
between his hip and back symptoms and his service-connected 
right ankle.  The veteran also related that he received all 
of his treatment from VA.

A VA treatment note reflects that the veteran requested the 
statement, and the examiner referenced a treatment note of 
July 1999.  The July 1999 treatment note reflects that 
October 1998 x-rays of the veteran's right hip right knee 
were interpreted as showing normal joints.  The right hip was 
diagnosed in December 1998 as bursitis (trochanteric), a 
temporary condition, and that the veteran had not been seen 
since that time.

The Board notes that the VA treatment records submitted by 
and obtained on behalf of the veteran reflect treatment of 
his various disorders and diseases and, to the extent that 
they address his right hip and back, they do not reflect any 
comment or opinion as to etiology.

Analysis.

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310 (2004).  Further, a disability 
which is aggravated by a service connected disorder may be 
service connected to the degree that the aggravation is 
shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

The evidence of record does not show any relationship between 
the veteran's service-connected right ankle fracture 
residuals, status post-fusion, and his right hip and back 
disorders.  The Board notes the veteran's belief that there 
is a relationship, but there is no showing that he has any 
medical training.  Laypersons may relate symptoms that they 
may have observed, but they are not qualified to render 
medical opinions, and such are entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Clarkson v. Brown, 4 Vet. 
App. 565, 567 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The Board further notes the veteran's comment on 
his perceived fairness of the May 1997 examination and deems 
it as based on the denial of his claim.  The Board finds no 
basis on which to find the examination inadequate.  This is 
especially true in the absence of any competent information 
that contradicts the opinions and findings recorded on that 
examination.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  In light of the May 1997 
examination report, the Board finds that the evidence 
preponderates against a finding of service connection.  
38 C.F.R. § 3.303 (2003).


ORDER

Entitlement to service connection for right hip disorder, to 
include degenerative arthritis, as secondary to service-
connected residuals of right ankle fracture, status post-
fusion, and right knee disorder, is denied.

Entitlement to service connection for low back disorder as 
secondary to service-connected residuals of a right ankle 
fracture, status post-fusion, and right knee disorder, is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



